—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered January 27, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 11 years, unanimously affirmed.
There was legally sufficient evidence of defendant’s guilt and the verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification. The victim had an ample opportunity to observe defendant and identified him within minutes of the crime a short distance from the crime scene. Moreover, defendant matched the description that the victim had given to the officers. Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.